 LOCAL 492,CARPENTERS263Local Union No.492, United Brotherhood of Carpen-ters and Joiners of America(Richard H.Lawrence)andThomas E. Waters,Jr. Case 4-CP-219December 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSployees or acceptance by these employees as their bargainingagent, without filing a petition for an election within 30 daysafter the commencement of the picketing. At the close of thehearing, the parties waived oral argument but subsequentlyfiled briefs supporting their respective positions.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due consideration beinggiven to the arguments advanced by the parties, I make thefollowing:FINDINGS AND CONCLUSIONSOn June 28, 1974, Administrative Law Judge PaulBisgyer issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a support-ing brief, and General Counsel filed cross-exceptionsand an answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, Local Union No. 492, United Brother-hood of Carpenters and Joiners of America, Reading,Pennsylvania, its officers, agents, and representatives,shall take the action set forth in the said recommendedOrder.DECISIONSTATEMENT OF THE CASEPAUL BISGYER, Administrative Law Judge. This proceed-ing, with all the parties represented, was heard on March 14and May 1, 1974, in Reading, Pennsylvania, on the complaintof the General Counsel issued on February 11, 1974,' assubsequently amended, and the answer of Local Union No.492,United Brotherhood of' Carpenters and Joiners ofAmerica, herein called the Respondent or the Union.In issueis the question whether the Respondent, admittedly not thecertifiedbargainingrepresentative of the employees of Rich-ard H. Lawrence, a general building contractor, in violationof Section 8(b)(7)(C) of the National Labor Relations Act, asamended,picketed Lawrence's jobsite at the Berks CountyCampus of Pennsylvania State University to gain recognitionas the collective-bargainingrepresentative of Lawrence's em-'The complaint is based on a charge filed by Thomas E Waters, Jr.,attorney for Richard H Lawrence, on January 23, 1974, a copy of whichwas duly served on the Respondent by registered mail on the same dayITHE BUSINESS OF LAWRENCELawrence, an individual proprietor with his principal officein Reading,Pennsylvania,is a general contractor engaged inthe building and construction industry. In the regular courseand conduct of his business during the past year, Lawrencepurchased goods and services from sources outside the Statevalued in excess of $50,000.It is conceded, and I find, that Lawrence is an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within the meaningof Section2(5) of the ActIIITHE ALLEGED UNFAIRLABOR PRACTICESA. Introduction; the Question PresentedIn April 1973,2 as a result of competitive bidding, Law-rence, a nonuniongeneralcontractor, was awarded by theGeneral State Authority of Pennsylvania a contract to builda library at the Berks County Campus of Pennsylvania StateUniversity in Reading, Pennsylvania. As the general contrac-tor, Lawrenceis incharge of general construction,includingthe coordination of the work of three other prime contractors.In the performance of the construction work he had person-ally undertaken, Lawrenceutilizesa total of approximately14 subcontractors. In addition, he employs on this jobsitecarpenters and laborers from his permanent staff, whosenumber varies from 4 to 10 depending on the amount andkind of work required to be done at a particular time. Thewage rates Lawrence pays his employees are regulated by thegeneralstate authority and essentially conform with unionscalesprevailing in thearea.These rates are posted inLawrence's job trailer, as he is obligated to do, so thatemployees may inspect them and register their complaintswith the appropriate governmental authority in the eventthey are not paid the prevailing rates.As noted above, the Respondent is charged with picketingthis jobsite in violation of Section 8(b)(7)(C) of the Act which,insofar as pertinent, makesitan unfairlabor practice for alabor organization or itsagents . . .to picket . . . any employer where an object thereofis forcing or requiring an employer to recognize or bar-2All dates relate to 1973 unless otherwise indicated215 NLRB No. 57 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDgain with a labor organization as the representative ofON THIS JOBhis employees, or forcing or requiring the employees ofan employer to accept or select such labor organizationNO DISPUTE WITH ANY OTHERas their collective bargaining representative, unless suchlabor organization is currently certified as the represen-EMPLOYER OR OWNERtative of such employees:aCARPENTER UNION... where such picketing has been conducted with-out a petition under section 9(c) being filed within areasonable period of time not to exceed thirty days fromthe commencement of such picketing . .. .The Respondent admits that it picketed the jobsite formore than 30 days without filing a representation petitionand that it was never the certified bargaining representativeof Lawrence's employees. The sole question thus to be re-solved is a factual one-whether the picketing had asanobject recognition of the Respondent as the bargaining re-presentative of Lawrence's employees ,3as the GeneralCounsel and the Charging Party contend, or whether the onlypurpose of the picketing was to publicize that Lawrence'swages andother conditions of employment did not conformwith the Union's prevailing area standards, as the Respond-ent vigorouslymaintains.B.The Evidence1.The picketing of the jobsiteAbout May 21, the Respondent began picketing Law-rence's jobsite.This activity,which was directed andsupervised by the Union's business agent, Joseph DCovely, continued until it ceased in March 1974 when a10(1) injunction was issued by the United States DistrictCourt for the Eastern District of Pennsylvania. The picketsigns carried initially and for most of the time read:INFORMATIONALRICHARD RLAWRENCEIS PAYINGSUB-STANDARD WAGES& CONDITIONS3No specificevidence was adduced to establish an independent organiza-tional objective.LOCAL 492In December, the wording of thesesignswas changed to showthat the Union was protesting "Sub-Standard Area Condi-tions and Wages and Fringes." The picketing was apparentlypeaceful.Covely testified that before he instituted the picket line hevisited the jobsite where he observed that the same men wereperforming both laborers' and carpenters' functions in pre-paring the footings for the foundation of the building. Headmitted that he did not know whether these men who per-formed these dual functions were carpenters or laborers orwhether they were paid carpenters' or laborers' rates. Hefurther admitted that he made no effort to ascertain the ac-tual facts but, instead, relied on his trade experience in mak-ing'the'assumption that these men were paid laborers' ratesin performing the carpentry work. On the basis of this as-sumption, Covely testified, he concluded that Lawrence waspaying substandard wages and operating under substandardworking conditions thereby gaining an unfair competitiveadvantage over union contractors to the detriment of unioncarpenters. For this reason, Covely further testified, he de-cided to picket Lawrence. According to Covely, he observedthat the practice of the commingling of functions also con-tinued after the inception of the picketing.'Clarifying the substandard conditions mentioned on thepicket signs, Covely testified that they referred to the fact thatcarpenters were not doing carpenters' work at carpenters'rates.He also testified that substandard conditions includedLawrence's practice of beginning the workday at 7 instead of8 in the morning, as is customary on union jobs, unless thecarpenters are paid double time for the hours worked before8 a.m. Covely, however, conceded that Lawrence's failure tocomply with the area starting time standard began subse-quent to the institution of the picketing. Finally, Covely in-dicated in his testimony that the concept of area standardsencompassed fringe benefits, such as the Union's health andwelfare and pension programs to which unionized contrac-' Covely testified that his observation of the commingling of functions wassubsequently confirmed in the meeting of the parties held during a recessin the state court proceeding for a preliminary injunction which will laterbe discussed LOCAL 492,CARPENTERStors contribute and which benefits Lawrence's carpenters donot enjoy.Despite Covely's assumption that Lawrence was not com-plying with area wages and standards,no union representa-tive communicated with Lawrence to discuss this situationbefore the picketing was initiated. Nor, for that matter, doesit appear that any union representative ever bothered to in-spect the posted wage rates. In June, Lawrence telephonedCovely and inquired why he was being picketed. Covely sim-ply responded that Lawrence should read the picket signs.Lawrence replied that he had read the signs and they werewrong because he was paying his employees the prevailingwage rates. Covely retorted that Lawrence would have toprove it. At this point, Lawrence suggested that the problemcould perhaps be resolved by them andan agreementreachedto terminate the picketing which was hurting union contrac-tors on the job. Covely concurred in the view that an agree-ment was possible. On this note, the conversation ended,leaving Lawrence with the impression that Covely wouldcommunicate with him.Several weeks later Lawrence received a telephone callfrom Leon Ehrlich, the Union's attorney, who inquired whyLawrence wanted a meeting. Lawrence answered that lthepicketing was interfering with the progress of the job andiwascausing him and other contractors financial loss. He alsoindicated that an agreement could possibly be reached at sucha meeting. Although Ehrlich originally seemed to be amena-ble to a meeting, he rejected the idea when he and Lawrencebecame involved in a controversy as to who should callCovely to arrange a date for the meeting.2.Thestate lawsuit;settlement negotiations to remove thepicket lineOn August 27, Lawrence's attorney, Lawrence Sager, fileda complaint against the Union in the Court of Common Pleasof Berks County, Pennsylvania, alleging a trade libel based onthe asserted falsity of the picketsigns'and requesting thatthe picketing be enjoined and damages be awarded. A Motionfor Preliminary Injunction was also filed.6 The Union chal-lenged the jurisdiction of the state court on the ground that"the parties are subject to the jurisdiction of the NationalLabor Relations Board, and the picketing 'arguably' mayconstitute an unfair labor practice under Section 7 or 8 of theNational Labor Relations Act, as amended." As of the timeof hearing this contention was undetermined in the pendingstate case.On September 4, a hearing on Lawrence's application fora preliminary injunction was held in the Court of CommonPleasbefore Judge Warren K. Hess. At this hearing, UnionBusiness Agent Covely was called by Lawrence as an adverse5Par 8 of the state court complaint alleges that the "statements on saidsigns are libelous and false in that Richard H Lawrence has been and ispaying the base union salary plus an amountthat would cover health andwelfare benefits and all other benefits that comparable union employeesobtain "6 According to Lawrence's undisputed testimony, which I credit, when heserved the legal papers in the state court action on Covely, he unsuccessfullyattempted to discuss an agreementwith Covelyfor the removal of thepickets Lawrence quoted Covely as saying that "if he could give the an-swers himself, it might be deferent, but he had other people he had to answerto 11265witness. Under questioning by Attorney Sager, Covely testi-fied, in substance, that the substandard conditions the Unionwas protesting were Lawrence's failure to pay the prevailingcarpenter wage rates for carpentry work; the commingling ofjob functions whereby the same employees would performboth laboring and carpentry work and on one occasion car-penters were doing higher-paid ironworkers' jobs when theyplaced rods in concrete; and Lawrence's practice of startingwork before 8 a.m., as required by the Union's expired areacontractHowever, he testified that he assumed that Law-rence's carpenters were not receiving the prevailing arearates, even though Lawrence had informed him that hewas complying with area rates and that the picket signsmisstated the facts.While Covely was being further ex-amined concerning the Union's terms for removing thepickets,JudgeHess posed the following question toCovely and received the following answer:THE COURT.. . If you are satisfied that this contrac-tor [Lawrence] in all respects ..was treating all hisemployees as Union contractors are required to do underthe contract, then would you cease picketing?THE WITNESS. This, I believe would be it.THE COURT: That covers everything.At this point, Sager requested a few minutes to confer withhis client and a recess was declared. Thereupon, Lawrence,Covely, Attorneys Sager and Ehrlich, and two of Lawrence'semployees met in an adjoining room.During the ensuingdiscussions, Ehrlich questions the two employees concerningtheir wages, the nature of their jobs,' their hours of employ-ment, and their regular starting time. Also mentioned werethe Union's complaints against Lawrence for failing to meetarea standards, the Union's recently negotiated raise of 55cents an hour, and the establishment of an escrow fund intowhich union contractors were obligated to pay the increasepending its approval by the Federal wage board for the con-struction industry. In addition, the Union stated that it wouldsend Lawrence a copy of its contract with other employerswhich would indicate what he was required to do to be incompliance with area standards and to have the picketsremoved. This meeting concluded with the understandingthat, besides this contract, the Union would submit to Law-rence and Sager a list of area standards and conditions for theremoval of the picket line.' Upon their return to the court-room, the parties reported to Judge Hess that they weretrying to resolve their differences. The transcript of this hear-ing shows that "the Court stated that the case was continued,hopefully pending settlement "Subsequent to the state court proceeding, Attorneys Sagerand Ehrlich were in telephone communication with eachother. On September 12, Ehrlich wrote Sager the followingletter, enclosing a copy of the Union's contract:Pursuant to our agreement, I am sending you a copyof the Carpenter contract which will give the basic de-tails of working conditions in the area that your client7 Sager testified that Ehrlich was interested in the fact that one of theemployees,who was related to Lawrence,was doing carpenter'swork, al-though he was classified and paid as a laborer8According to the transcript of testimony in the state action, this recesslasted approximately 18 minutes 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill meet. The wages have been increased by 55 cents perhour, which moneys representing 45 cents in wages and10 cents in fringes are being held in escrow pendingruling by the Wage Board.Of course the conditions as set forth in the agreementas to other conditions of employment are important: toolstorage, sanitary measures, safety measures, room on jobsite for tools and lunch, existence of a grievance proce-dure.We point out, in addition, the following:As to the ratio of journeymen to apprentices, if yourclient uses laborers, that ratio can't be any greater.We have an excellent health and welfare and pensionprogram.Any work performed before 8 a.m. is paid at doublerate.The letter then proceeded to list the "area of work of thejourneyman" which "laborers may not perform" and closedwith the statements:We shall, of course, have the opportunity to visit thejob site to observe compliance and, further should havethe opportunity to see time and wage records.We hope this information is sufficient for us to imple-ment the agreement reached in Judge Hess' courtroom.The next day, Sager responded by letter in which he stated:I have reviewed your letter of September 12, 1973, withmy client. He will pay his employees the amounts thatthe Union is paying, in accordance with his agreementwith the General State Authority.As to the conditions of employment, with regard to toolstorage, sanitary measures, safety measures, room on jobsite for tools and lunch, and existence of grievance proce-dure, I do not know what you are talking about. I do notknow specifically what your client's objections are as tothe way we handle the matters,and Iwould ask you tospecify in detail these problems.As to the categorization of work set forth in your letter,my client ismaking arrangementsto take care of thesame. Ihave also advised my client to start work at 8:00a.m. or pay a double rate.As to investigation of the time and wage records, we willagree to thesame,only at the mutual convenience ofboth attorneys and one representative. With regard tovisitingthe job site to observe compliance,we agree tothe same,subject toarranging mutual times,manners,and so forth.-Please be advised that, as of this date, my client hastaken the necessary steps, without prejudice, to "meet"the demands of the Union. Even though we do not havea formal agreement (and it is to be noted that everythingwe are doing is without prejudice) there seems to now beno reason whatsoever for the pickets. Accordingly, sincethere is compliance with the demands of the Union,again without prejudice to our position, you should havethe pickets removed forthwith.After Sager's above response, there were additional tele-phone conversations' between him and Ehrlichculminatingin Sager's advice to Ehrlich on September 19 that "everythingwas ok . . . as far aswages . . .the job situation . . . toilets,tool storage, ice cooler" were concerned. Ehrlich then "in-dicated that a formal agreement would be signed, that inspec-tion was to be mutually agreed upon but there was to be nogrievance procedure, no pension, but the sums equivalentwere to be paid to the people." On September 22.Sager toldEhrlich that they had anagreement.Thereupon, Ehrlichdrafted a proposed agreement between the Union and Law-rence which he transmitted to Sager by letter dated October2 for Lawrence's signature.Referring to Lawrence's inquiryconcerning the pickets, the covering letter noted that"[t]hey will be removed when the agreement has been signed"and the case pending in the state court "was taken care of."The enclosedagreementcontained the following provisions:1.The Unionagrees notto picket the job site of thelibrary at the Berks County Campus of Penn State Uni-versity so long as Lawrence complies with the commit-mentsmade herein.2.For carpenters and carpenter apprentices, Law-rence agreesto observe all of the conditions of the Unioncontract and addendum attached hereto as Exhibit"A"10 and made a part hereof and pay the rates thereinset out. However, Lawrence shall not be obliged to insti-tute a pensionprogram but the contributions in lieuthereof shall be paid directly to employees as additionalwages;also, Lawrence shall not be obliged toinstitute agrievance procedure. For work which would be coveredby union contracts for other craft Lawrence shall pay theunion ratesand observe the conditions of the area forthose craft.3. Lawrence shall pay for each hour for each employeethe sum of Fifty-five Cents ($.55) per hour in additionto the wage rates shown in Exhibit "A", these sumsbeing retroactive to June 1, 1973, that figure now havingbeen approved by the C.I.S.C. [Construction IndustryStabilization Committee].4.The following work rules shall apply:(a)As to the ratio of journeymen to apprentices, ifLawrence uses laborers, that ratio cannot be any greater.(b) Any work performed before 8 a.m. is paid at dou-ble time.(c) The area of work of the journeyman is as followsand laborers may not perform such work. . . .115.Union shall have the right at reasonabletimes tovisit the job site to see that all conditions herein providedfor have been met but shall not in any way interfere withor cause any disturbance.6.At reasonabletimesand upon due notice to him byUnion, Lawrence shall permit Union to see payroll re-9It appears that in one of these conversations Ehrlich suggested thepossibility of Including another Lawrence construction lob in any agreementreachedby theparties.10Exh A consisted of the expired collective-bargaining agreement be-tween Berks Constructor Associates,Inc, and the Respondent and a Memo-randum of Agreement dated June 1, 1973, extending the expired contractwith modifications set forth in the MemorandumI ITheparticular job functions were then listed in the proposed agreement LOCAL492, CARPENTERScords to determine that provisions are being compliedwith.7. In the event that any provisions herein are violatedby Lawrence, Union shall have the right toreinstateinformational picketing without any liability.8.Further, in addition to any other remedies, in theevent that there is a violation of these undertakings byLawrence as to the wage rates, Union shall have theright to institute action on behalf of Lawrence employeesto collect sums not paid and Lawrence shall be liable forcosts, counsel fees and any other expenses attendantupon such litigation.9. Lawrence shall furnish to Union a certificate statingthat the foregoing has been made known to all his em-ployees.10.The suit pending in the Court of Common Pleasof Berks County, Pennsylvania to No. 3800 EquityDocket, 1973 in which Richard H. Lawrence is theplaintiff and Carpenter's Union, Local 492 is the defend-ant shall be withdrawn "with prejudice" and costs paidby Lawrence.On October 5, Ehrlich met Sager who assured him that"everything was ok but that there should be no retroactivity,"evidently referring to the 55-cent hourly wage increases. Afew days later, Sager informed Ehrlich that he was sendinghim a letter proposing some changes in the Union's draftedagreement. Such a letter dated October 12 was subsequentlyreceived by Ehrlich. In the early part of November, Ehrlichspoke to Sager's law associate mentioned in the October 12letter and told him to make the suggested changes in theagreement and have the agreement signed and returned tohim. Thereafter, about November 13, Sager advised Ehrlichthat Lawrence refused to sign the agreement, attributing thisdevelopment to a lack of communication between Sager andhis client.C.Concluding FindingsThe General Counsel and the Charging Party contend, insubstance,that the Respondent'sfailure to investigateLawrence's labor costs before picketing his jobsite and theconditions the Respondent subsequently offered for re-moving the pickets,as related above,clearly reveal that atleast one of the objects of the picketing was to securerecognition and to bargain with Lawrence as the represen-tative of his employees.Since admittedly the Respondentpicketed the jobsite for more than 30 days without filing arepresentation petition and was not currently the certifiedrepresentative of Lawrence's employees,they argue thatthe picketing violated Section8(b)(7)(C) of the Act. TheRespondent,however, denies that its picketing had anyother objective than the permissible one of publicizingLawrence's substandard wages and working conditions.As noted above,Section 8(b)(7)(C) of theAct prohibits alabor organization not currently the certified representativeof the employees from picketing an employer with"an" ob-ject of forcing or requiring recognition,bargaining, or organi-zation of the employees,without filing a petition for an elec-tion within 30 days of the commencement of such picketing.The Board has held that picketing does not fall within this267statutory proscription if itsonlypurpose is to publicize thatthe employer's wages and fringe benefits are below thoseestablished in theunion's areacontracts.12 In so holding, theBoard has acknowledgeda union's legitimate interest to pro-tect its negotiated standards from being undermined by anemployer operating under inferior conditions and therefore topicket such employer to induce him to conform with itsstandards.However, it is clear from the decisions that thearea standards thus protected are only those related to laborcosts which, if not observed, give the nonobserving employeran unfair competitive advantage over those who pay the pre-vailingwagescalesand fringe benefits." If, on the otherhand, the purpose of the picketing also encompasses the ac-ceptance by the picketed employer of noneconomic workingconditions, such as seniority or a grievance procedure, oreven the method of allocation of benefits," this might wellbetray the recognitional objective of the picketing. Finally, itis equally well settled that, notwithstanding the language ofthe picketsigns,where evidence discloses that the picketingwas really not directed at the elimination of substandardwagesand fringe benefits or wasadditionally aimedat achiev-ing recognition or organization of the employees, the Unionwould be in violation of Section 8(b)(7)(C).15 To be sure, itmay not be a simple matter to distinguish between the differ-ent objects and, as in any case involving motive, this questionmust, of necessity, be determined on the basis of the union'stotal conduct.Reviewing the entire record, I am not persuaded that theRespondent's picketing was limited to advertising Law-rence's alleged substandard wages and fringe benefits, as theRespondent vigorously insists. Rather, I find that the picket-ing alsohad recognitional and bargaining objectives. Thus,the Respondent made no genuine or substantial effort toascertain the actual wage rates paid by Lawrence to his em-ployees or the fringe benefits available to them before institut-ing itspicketing 16Admittedly, no union representative in-spected the posted wage rates or contacted Lawrence tosecure the information, as would be expected would be donewere the Respondent solely interested in maintaining area12HoustonBuilding and Construction Trades Council (Claude EverettConstruction Company),136 NLRB 321, 322-323 (1962),Local Union No741,United Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada, AFL-CIO (KeithRiggs Plumbingand HeatingContractor),137 NLRB 1125, 1126 (1962),CentraliaBuilding& Construction Trades Council (Pacific Sign & SteelBuildingCo., Inc.),155 NLRB 803, 806 (1965), enfd 363 F 2d 699, 701(C A D C, 1966),Retail ClerksInternational Association,Local Union No.899, AFL-CIO (State-Mart, Inc., d/b/a Giant Food),166 NLRB818, 823(1967),Sales Delivery Drivers,Warehousemen and Helpers Local 296 ofSanta Claraand San BenitoCounties, California (Alpha Beta Acme Mar-kets,Inc.), 205 NLRB 462 (1973),Automotive Employees, Laundry Drivers& Helpers, Local No 88,InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen& Helpers of America (West Coast Cycle SupplyCo), 208 NLRB 679 (1974)13Ibid14SalesDelivery Drivers, supra Retail ClerksInternationalAssocia-tion, supra15Operative Plasterers' and Cement Masons'International Association,Local Union No 44, AFL-CIO (Penny Construction Company, Inc), 144NLRB1298, 1298-1300 (1963),Centralia Building & Construction TradesCouncil, supra, Sales Delivery Drivers, supra16Centralia Building and Construction Trades Council, supra, Construc-tion,Shipyardand GeneralLaborers Local 1207, AFL-CIO (Austin Con-structionCompany, Inc),141 NLRB 283, 284 (1963),Retail Clerks Inter-nationalAssociation, supra,822,Sales Delivery Drivers, supra 268DECISIONSOF NATIONALLABOR RELATIONS BOARDstandards. Indeed, to justify the picketing, Business AgentCovely testified that he relied on his observation that thesame men were performing laborers' and carpenters' func-tions.Although admitting that he did not know whetherthese men who performed the dual functions were carpentersor laborers or what rates they were being paid, Covely simplyassumed that these men were receiving laborers' rates fordoing carpentry work and that therefore Lawrence was pay-ing substandard wages and operating under substandard con-ditions.Manifestly, such an assumption is an inadequate basison which to justify area standards picketingMoreover, if themaintenance of area standards were the Respondent's soleconcern, it is incomprehensible why it did not communicatewith Lawrence to apprise him of the specific standards withwhich he was required to comply before subjecting him to apicket line. It is not without significance that, even whenLawrence telephoned Covely after the picketing started andasked him why he was being picketed, Covely only respondedthat he should read the signs and, when Lawrence stated thatthe signs were wrong because he was paying his employeesprevailing rates, Covely retorted that Lawrence would haveto prove it. However, Covely still did not define for Lawrencewhat were the area standards he was failing to observe. It thusappears that, whatever solicitude Lawrence's alleged inferiorworking conditions caused the Respondent, I do not believethat its picketing objectives were confined to protecting areastandards and excluded recognition as the bargaining re-presentative of Lawrence's employees.Further indicating a recognitional objective is the fact thatincluded in the substandard conditions that the Respondentwas protesting was Lawrence's practice of beginning work at7 o'clock in the morning, instead of 8, which, under theUnion's contracts, required the payment of double time forthe hours worked before 8. While it is true that overtime ratesenter into an employer's labor costs and therefore justify thepressure of picketing to force a nonunion employer to payarea overtime rates, it appears to me that working hours arenoneconomic in nature and do not justify picketing to forcea nonunion employer to change his working hours to suit aunion.Since the employees' working hours are a normalsubject for collective bargaining, the Respondent's picketingin protest of the Respondent's practice of starting work before8 o'clock supports an inference that the picketing had recog-nitional and bargaining objectives.Similarly revealing a recognitional objective is Covely'saffirmative response to JudgeHess'question during the StateCourt hearing for a preliminary injunction whether he wouldterminate the picketing if he were satisfied that Lawrence wastreating his employees in all respectsas unioncontractorswere required to treat their employees under the contractors'agreementwith the Union. Covely'swillingnessto removethe pickets under such terms, which were not restricted tolabor costs, but which encompassed the entire gamut of col-lective-bargaining subjects, including noneconomic terms,impliesthat at least one of the objectives sought to beachieved by the picketing was recognition of the Respondentas the bargaining representative of Lawrence's employees.Indeed, this became apparent in the discussions during therecessin the state court hearing and in the September 12 letterand the October 2 proposed agreement, which the Respon-dent's attorney subsequently sent to Lawrence's attorney.Without repeating the details of these documents, which arefully set forth above, it is sufficient to note that they containboth labor cost items and noneconomic terms whose accept-ance the Respondent required as the price of withdrawing thepicketsWhile the October 2 proposed agreement made somechanges in the proposals embodied in the September 12 letter,the nature of the contractual relationship sought to be estab-lished was essentially the same. Significantly, the October 2proposed agreement obligated Lawrence among other things,"to observe all of the conditions of the Union contract andaddendum attached" to the agreement," except for the pen-sion program and grievance procedure. Moreover, provisionwas made in the agreement for the Respondent's right toinstitute a lawsuit on behalf of Lawrence's employees to en-force the wage rates prescribed in the agreement. In addition,the agreement obligated Lawrence to advise his employees ofits terms and provided for the withdrawal of the state courtaction.To borrow the Board's languagein theCentraliacase:18... With such an agreement in effect, very little wouldbe left in the field of collective bargaining to a represen-tative chosen by [the employer's] employees, and there-fore the will and choice of employees when and if exertedwith respect to a bargaining agent would be thwartedand nullified. I think the freedom of employees to maketheir own choice in such matters cannot lawfully beforeclosed in this manner.Challenging the sufficiency of the evidence to support afinding of a recognitional objective, the Respondent contendsthat the September 12 letter and the October 2 proposedagreement, as well as other documents, were improperly re-ceived in evidence. It argues that these documents were partof settlement negotiations which developed out of the above-mentioned state court proceeding brought by Lawrence toenjoin the picketing at his jobsite and that for this reason thedocuments were inadmissible. As shown above, the discus-sions were undertaken principally to explore the terms underwhich the Respondent was willing to withdraw the pickets.I have given further thought to my ruling made at the hearingand find no merit in the Respondent's contentionIt is true that an offer of settlement or compromise isgenerally not admissible in evidence to establish liability insubsequent litigation between the parties.19However, it isequally well settled that this rule is not without qualificationand does not "exclude evidence of statements of fact or ofopinion, even those conceding liability, though made innegotiations for compromise . . .."20 In the present case, itis clear that the documents were introduced as an admissionof fact for the very narrow purpose of establishing that the17The September 12 letter enclosed a copy of theRespondent's ,contract"which will give the basic details of working conditions in the area that yourclient will meet "18Centralia Building & Construction Trades Council (Pacific Sign & SteelBuilding Co, Inc),155 NLRB 803, 806 (1965), enfd 363 F 2d 699, 701(CAD C, 1966)19 4 Wigmore,Evidence§1061 (Chadbourn rev. 1972),Model Code ofEvidence, American Law Institute,Rule 309, Comment a, pp 192-19420Model Code of Evidence, supra,194, see also 4 Wigmore,Evidence,supra, Factor v Commissioner of InternalRevenue,281F 2d 100,125 (C A9, 1960), cert denied 364 U S 933 (1960),Nauv Commissioner ofInternalRevenue,261F 2d 362, 364-365 (C A 6, 1958) LOCAL 492, CARPENTERSpicketing had a recognitional objective as indicated in theterms the Respondent imposed as a condition for removingthe pickets."Moreover, the documents were admissible tocontradict the Respondent's position taken in the Board casethat an object of its picketing was not recognitional.22 Ac-cordingly, I find that the rule of exclusion of an offer ofsettlement or compromise is inapplicable to the situation hereinvolved. In any event, were Ito find that the documents inquestion were inadmissible and not entitled to any probativeweight, I would, nevertheless, find a sufficient evidentiarybasis in the events preceding the discussions for the removalof the picket line for a determination that an object of thepicketing was recognitional.In short, I conclude that, despite the Respondent's pro-testations to the contrary and the legend on the picketsigns, an important object of the picketing was to forceLawrence to recognize and bargain with the Respondentas the representative of his employees. As the Respondentwas not the certified representative and failed to file apetition for an election under Section 9(c) of the Act, Ifind that it violated Section 8(b)(7)(C) of the ActIVTHE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that the Respondent be ordered to cease anddesist from engaging in the unfair labor practices found andto take certain affirmative action designed to effectuate thepolicies of the ActUpon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following-CONCLUSIONS OF LAW1.Lawrenceis anemployer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3.By picketing Lawrence's jobsite where he is engaged asgeneral contractor in the building of a library at the BerksCounty Campus of Pennsylvania State University, with anobject of forcing or requiring Lawrence to recognize andbargain with the Respondent as the representative of his em-ployees, although the Respondent was not currently certifiedas such representative and failed to file a petition under Sec-tion 9(c) of the Act within 30 days from the commencementof the picketing, the Respondent has engaged in unfair laborpractices within themeaningof Section 8(b)(7)(C) of the Act.4.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.21CfFactor vCommissionofInternalRevenue, supra,125, where,theCourt of Appeals notedIndependent statements of facts made during the course of suchnegotiations are, however, admissible This is especially true if "theparty making the proposal apparently intended to make no concessionbut to exact all that he deemed himself entitled to " [Citationsomitted ]22 CfNLR.B v Gotham Industries,Inc,406 F 2d 1306, 1313 (C A 1,1969)269Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issued the following recom-mended:ORDER23The Respondent, Local Union No 492, United Brother-hood of Carpenters and Joiners of America, its officers,agents, and representatives, shall:1.Cease and desist from picketing or causing to be pick-eted, or threatening to picket or to cause to be picketed, thejobsite of Richard H. Lawrence at the Berks County Campusof Pennsylvania State University, Reading, Pennsylvania, un-der conditions prohibited by Section 8(b)(7)(C) of the Act,where an object thereof is forcing or requiring Lawrence torecognize or bargain with the Respondent as the representa-tive of his employees.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Post at its business and meeting halls copies of theattached notice marked "Appendix."24 Copies of said no-tice, to be furnished by the Regional Director for Region 4,after being duly signed by an authorized representative of theRespondent, shall be posted immediately thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Forthwith mail to the Regional Director for Region 4signed copies of the aforementioned notice for posting atLawrence's jobsite at the Berks County Campus of Pennsyl-vania State University, Reading, Pennsylvania, in placeswhere notices to Lawrence's employees are customarilyposted, if Lawrence is willing to do so.(c)Notify the Regional Director for Region 4, in writing,within 20 days from the date of receipt of this Order, whatsteps the Respondent has taken to comply herewith23 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes24 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket or cause to be picketed, orthreaten to picket or cause to be picketed, the jobsite ofRichard H. Lawrence at the Berks County Campus ofPennsylvania State University, Reading, Pennsylvania,under conditions prohibited by Section 8(b)(7)(C) of the 270DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Labor Relations Act, as amended, where anLOCALUNIONNo 492, UNITEDobject thereof is forcing or requiring Lawrence to recog-BROTHERHOOD OF CARPENTERS ANDnize or bargain with us as the representative of his em-JOINERS OF AMERICAployees.